Citation Nr: 1829638	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  14-42 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a left upper extremity disorder, to include as secondary to service-connected right upper extremity impairment.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right upper extremity disability.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.

5.  Entitlement to service connection for a disorder manifested by dizziness, to include as secondary to service-connected tinnitus.

6.  Entitlement to service connection for a respiratory disorder (claimed as shortness of breath), to include as secondary to service-connected deviated nasal septum.

7.  Entitlement to service connection for a nerve disorder, to include as secondary to service-connected right upper extremity disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina.


FINDINGS OF FACT

1.  A February 2011 rating decision denied service connection for bilateral hearing loss.  The Veteran did not submit a timely notice of disagreement and the March 2011 rating decision is final.     

2.  The evidence received since the February 2011 rating decision does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss.

3.  There was no competent evidence or medical opinion to support a causal relationship between the Veteran's claimed left upper extremity disorder to service or to his service-connected right shoulder disability.

4.  There was no competent evidence or medical opinion to support a causal relationship between the Veteran's claimed cervical spine disorder and his service-connected right shoulder disability.

5.  There was no competent evidence or medical opinion to support a causal relationship between the Veteran's claimed nerve disorder and his service-connected right shoulder disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for a left upper extremity disorder, to include as secondary to service-connected right upper extremity disability, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for a cervical spine disorder, to include as secondary to service-connected right upper extremity disability, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).

4.  The criteria for service connection for a nerve disorder, to include as secondary to service-connected right upper extremity disability, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has met all duties to notify and assist in development of the claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. § 5103, 5103A (2012); 38 C.F.R. § 3.156(a) (2017).

I.  New and Material Evidence Claim- Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was denied in a February 2011 rating decision because the evidence failed to show a current hearing loss disability for VA purposes.  No pertinent evidence was received with respect to this claim within a year of the Veteran being notified of the denial and he did not appeal the decision.  It is therefore final.

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is set forth in 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

No evidence obtained since the Veteran's prior denial, to include an October 2014 VA hearing loss examination, shows that he currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As such, the Board does not find that the Veteran has presented new and material evidence relevant to the claim for bilateral hearing loss.  Without new and material evidence, the claim for service connection for bilateral hearing loss cannot be reopened at this time.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Certain diseases are considered chronic and will be presumed to have been incurred in service if manifest to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §1101, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.307, 3.309(a) (2017).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Left Upper Extremity Disorder

The Veteran contends that he currently has a left shoulder disorder due to an in-service injury.  In the alternative, he contends that secondary service connection is warranted for his left shoulder.  Specifically, he asserts that his left shoulder disorder is the result of the increased load on the left shoulder from favoring his injured right shoulder.

The Veteran's service records do not indicate a left shoulder injury or complaints of left shoulder pain.

Medical records do not indicate complaints of pain or a diagnosis for a left shoulder disability within one year of the Veteran's discharge.  VA treatment records show diagnoses of shoulder arthralgia since 2009 and a diagnosis of left scapular dyskinesis with left shoulder impingement in December 2010.  

A March 2016 VA examination found abnormal range of motion in the left shoulder.  The examiner opined that the limited motion did not contribute to functional loss.  The examiner noted that radiographic images of the left shoulder were unremarkable and did not indicate fracture, subluxation, or dislocation.  During the examination, the Veteran reported having injured his left shoulder during service at the time that his injured his now service-connected right shoulder.  In reviewing the evidence, the examiner noted that there was no documentation of any left shoulder symptomatology during service.  The examiner further noted that a December 1999 VA examination for the right shoulder revealed that the Veteran's left shoulder was normal and asymptomatic.  The examiner also noted the review of medical literature, but opined that there was no documentation of a mechanism which would support a causal relationship between the impairment of an ipsilateral shoulder and pain in the contralateral shoulder.  The examiner opined that the claimed left shoulder disability is less likely than not (less than 50 percent probability) due to or the result of service-connected right shoulder disability.

The Board finds that examination was competent and credible to diagnose and determine the etiology of the Veteran's claimed left shoulder disability.  The examiner was aware of the Veteran's history and reviewed service and VA medical records.  In so doing, the examiner highlighted the lack of any reported or objective evidence of left shoulder symptomatology during service or for many years following the Veteran's separation from service.  The examiner provided further comment, consisting of fully articulated reasoning that there was no evidence or medical literature to support a causal relationship between the Veteran's claimed left shoulder disability and service-connected right shoulder impairment.

The Board acknowledges that the Veteran has consistently asserted that the claimed left shoulder disability was incurred during service or was caused by his service-connected right shoulder disability.  However, the Board finds that the lay statements relating to both the medical diagnosis and etiology of the disability are not competent.  The Veteran, as a layperson, is not competent to provide a medical diagnosis of the claimed disability, or speak to such complex matters such as the etiology of the claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder disability, is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Cervical Spine Disorder

The Veteran contends that cervical spine pain is the result of the service-connected right shoulder disability.

The Veteran's service records do not indicate a cervical spine injury or complaints of cervical spine pain.

Medical records do not indicate complaints of pain or a diagnosis for a cervical spine disorder within one year of the Veteran's discharge.

An April 2013 VA examination found normal range of motion in the cervical spine with objective pain on extension, right lateral flexion, and right lateral rotation.  The Veteran was able to perform repetitive testing without loss of motion.  The examiner noted pain on palpation.  The examiner noted the absence of intervertebral disc syndrome, arthritis, or fractures with normal alignment and disc space on radiographic images.  The examiner opined that no cervical spine disorder was present based on the normal radiographic images and ranges of motion.

The Board finds that examination was competent and credible to diagnose and determine the etiology of the Veteran's claimed cervical spine disorder.  The examiner was aware of the Veteran's history and reviewed service and VA medical records.  The examiner fully articulated the opinion and supported the opinion with reasoning that the Veteran's cervical spine radiographic images and ranges of motion were normal.

The Board acknowledges that the Veteran has consistently asserted that the claimed cervical spine disorder was caused by service-connected right shoulder disability.  However, the Board finds that the lay statements relating to both the medical diagnosis and etiology of the disability are not competent.  The Veteran, as a layperson, is not competent to provide a medical diagnosis of the claimed disorder, or speak to such complex matters such as the etiology of the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right shoulder disability, is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Nerve Disorder

The Veteran contends that numbness and tingling in the right hand is the result of service-connected right shoulder disability.

The Veteran's service records do not indicate neurological complaints of right upper extremity.  

An April 2013 VA peripheral nerves examination report reflects normal neurological findings for the bilateral upper extremities.  The examiner noted that the peripheral nerve examination and radiographic images were normal.  No diagnosis was provided.

Subsequent medical records are negative for clinical findings, or diagnoses of a nerve disorder of the right upper extremity.  

The preponderance of the evidence does not show that service connection for a nerve disorder is warranted.  In this regard, the Board finds that the April 2013 examination was competent and credible to diagnose and determine the etiology of the Veteran's claimed nerve disorder.  The examiner was aware of the Veteran's history and reviewed his service and VA medical records.  Based on this review of the evidence and the results of the clinical examination, a nerve disorder diagnosis was not provided.  The examiner reached this determination based on the clinical evidence and the Veteran has not identified any objective evidence to the contrary.  

The Board acknowledges that the Veteran has consistently asserted that the claimed nerve disorder was caused by service-connected right shoulder disability.  However, the Board finds that the lay statements relating to both the medical diagnosis and etiology of the disability are not competent.  The Veteran, as a layperson, is not competent to provide a medical diagnosis of the claimed disorder, or speak to such complex matters such as the etiology of the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for a nerve disorder, to include as secondary to service-connected right shoulder disability, is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for bilateral hearing loss is denied.

Service connection for a left upper extremity disability, to include as secondary to service-connected right upper extremity disability, is denied.

Service connection for a cervical spine disorder, to include as secondary to service-connected right upper extremity disability, is denied.

Service connection for a nerve disorder, to include as secondary to service-connected right upper extremity disability, is denied.

REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a nerve disability, to include as secondary to service-connected right upper extremity impairment, must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Headaches, Dizziness, and Respiratory Disorder

The Veteran seeks service connection for headaches and dizziness, claimed as secondary to his service-connected tinnitus and service connection for a respiratory disorder (claimed as shortness of breath) as secondary to his service-connected deviated nasal septum.  

In August 2015, a VA examiner opined that the Veteran's headaches and dizziness claims were not related to his tinnitus.  However, the examiner provided contradictory rationale to support this opinion.  The examiner also did not address whether the claimed disorders have been aggravated by the Veteran's tinnitus.  

The August 2015 VA examiner further opined that the degree of nasal passage obstruction due to the Veteran's deviated septum is unlikely the cause of his shortness of breath.  However, this opinion was not based on an examination of the Veteran and was instead based on a remote examination of the Veteran's deviated septum in April 2013.  Thus, the August 2015 opinion does not clearly indicate the exact nature and etiology of the claimed respiratory disorder and the Board is not confident that the opinion is based on an accurate assessment of the Veteran's condition.  Moreover, the August 2015 opinion does not address whether the theory of aggravation with regard to the respiratory disorder claim.

Given that the medical evidence does not include adequate examinations and opinions for the headaches, dizziness, and respiratory disorders, a remand is needed in order to afford the Veteran examinations for these claims. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding private and VA medical records pertinent to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate examinations by examiners with sufficient expertise to determine the nature and etiology of the claimed headaches, dizziness, and shortness of breath disorders.  The claims file must be provided to and reviewed by the examiners in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disorders.  

The examiner(s) must identify all headache disorders present during the period on appeal, as well as all disorders manifested by dizziness and shortness of breath.  Following the examination(s) of the Veteran and review of the file, the examiner(s) is asked to respond to the following:

(a)  For all headache and dizziness disorders present since the Veteran filed his claims, opine whether it is at least as likely as not (50 percent probability or greater) that disorder, was caused or aggravated by the Veteran's tinnitus.

(b)  For all disorders manifested by shortness of breath present since the Veteran filed his claim, opine whether it is at least as likely as not (50 percent probability or greater) that disorder, was caused or aggravated by the Veteran's deviated nasal septum.

In providing the requested opinions, the examiner(s) must consider the Veteran's statements regarding the onset and progression of the disorders.  The examiner(s) must also consider and discuss all pertinent medical diagnoses and opinions of record.

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must explain why the requested opinion cannot be provided.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


